Exhibit 10.154

 

Execution Copy

 

 

AMENDMENT NO. 2 TO UNSECURED PROMISSORY NOTE

 

This Amendment No. 2 to Unsecured Promissory Note (the "Amendment") is made as
of this 30th day of December, 2016, by and between TWINLAB CONSOLIDATED
HOLDINGS, INC., a Nevada corporation ("Maker"), and JL-UTAH SUB, LLC, an Alaska
limited liability company ("Holder").

 

WHEREAS, the Maker is indebted to the Holder under a certain Unsecured
Promissory Note in the principal amount of Five Hundred Thousand Dollars
($500,000) dated April 5, 2016 (the "Note"); and

 

WHEREAS, the Borrower and the Holder have agreed to amend the Note in accordance
with this Amendment.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

 

1.     Section 3.11 of the Note is hereby restated in its entirely to read as
follows:

 

3.11     Pari Passu Notes. Maker and Holder acknowledge and agree that the
payment of all or any portion of the outstanding principal amount of this Note
and all interest hereon shall be pari passu in right of payment and in all other
respects to that (a) certain Unsecured Promissory Note, dated as of January 28,
2016, as amended by Amendment No. 1 dated as of March 21, 2016 and Amendment No.
2 dated April 5, 2016 (the "First Golisano Holdings Note"), in the original
principal amount of $2,500,000 issued by Maker to Golisano Holdings, that
certain Unsecured Promissory Note, dated as of March 21, 2016, as amended by
Amendment No. 1 dated as of April 5, 2016 in the original principal amount of
$7,000,000 issued by Maker to Golisano Holdings (the "Second Golisano Holdings
Note"), that certain Unsecured Delayed Draw Promissory Note dated July 21, 2016
in the original principal amount of $4,769,996 (or such lesser amount as is
drawn pursuant to the terms thereof) issued by Maker to Golisano Holdings (the
“Third Golisano Holdings Note”) and that certain Unsecured Promissory Note dated
December __, 2016 in the original principal amount of $2,500,000 (the “Fourth
Golisano Holdings Note” and together with First Golisano Holdings Note, the
Second Golisano Holdings Note and the Third Golisano Holdings Note, the
"Golisano Holdings Notes"), (b) that certain Unsecured Promissory Note, dated as
of January 28, 2016 as amended by Amendment No. 1 dated as of March 21, 2016 and
Amendment No. 2 dated as of April 5, 2016 (the "First Great Harbor Note"), in
the original principal amount of $2,500,000 issued by Maker to Great Harbor and,
that certain Unsecured Promissory Note, dated as of March 21, 2016, as amended
by Amendment No. 1 dated as of April 5, 2016 in the original principal amount of
$7,000,000 issued by Maker to Great Harbor (the "Second Great Harbor Note") and
that certain Unsecured Promissory Note dated December __, 2016 in the original
principal amount of $2,500,000 (the “Third Great Harbor Note” and together with
the First Great Harbor Note and Second Great Harbor Note, the “Great Harbor
Notes”) and (c) that certain Unsecured Delayed Draw Promissory Note dated July
21, 2016 in the original principal amount of $4,769,996 (or such lesser amount
as is drawn pursuant to the terms thereof) issued by Maker to Little Harbor (the
"Little Harbor Note"). Maker and Holder acknowledge and agree that all payments
of principal and interest on the Holder Note, the Golisano Holdings Notes, the
Great Harbor Notes, and the Little Harbor Note (collectively, the "Investor
Notes") shall all be made pro rata with respect to each such Investor Note based
on the unpaid principal balance under all Investor Notes. If Holder receives any
payment or other amount with respect to this Note in excess of that which it is
entitled to under this Section 3.11, it shall, and shall be deemed to, hold such
excess amount in trust for the benefit of Golisano Holdings, Great Harbor and
Little Harbor to the extent each is entitled thereto and shall pay such excess
amount over to Golisano Holdings, Great Harbor and/or Little Harbor, as
applicable, as promptly as practicable. Maker and Holder hereby agree that
Golisano Holdings, Great Harbor and Little Harbor are each an express third
party beneficiary of this Section 3.11 and it shall not be amended or modified
without the express written consent of Golisano Holdings Great Harbor and Little
Harbor.

 

 

Amendment No. 2 to Unsecured Promissory Note (JL-US)

 

 
 

--------------------------------------------------------------------------------

 

 

2.     Except as expressly amended hereby, all terms and conditions of the Note
shall remain in full force and effect.

 

3.     Upon the effectiveness of this Amendment, each reference in the Note to
"the Note," "this Note," "hereunder," "hereof," "herein," or words of similar
import shall mean and be a reference to the Note, as amended by this Amendment.

 

4.     This Amendment constitutes the entire agreement and understanding between
the parties hereto with respect to the subject matter hereof and supersedes all
prior negotiations, understandings, and agreements between such parties with
respect to the subject matter hereof. To the extent of any conflict between the
terms and conditions of this Amendment and the Note, the terms and conditions of
this Amendment shall govern.

 

5.     This Amendment may be executed in one or more counterparts, including by
means of facsimile and/or portable document format, each of which shall be an
original and all of which shall together constitute one and the same document.

 

[SIGNATURE PAGE FOLLOWS]

 

 
2

--------------------------------------------------------------------------------

 

 

Execution Copy

 

 

IN WITNESS WHEREOF, Maker and Holder have executed this Amendment as of the date
first above written.

 

 

 

 

TWINLAB CONSOLIDATED HOLDINGS, INC.

 

 

By: /s/ Naomi Whittel                                  

       Name: Naomi Whittel

       Title:   Chief Executive Officer

 

 

 

 JL-UTAH SUB, LLC

 

 

By: /s/ Jonathan B. Rubini                                 

       Jonathan B. Rubini

       Title: Managing Member

 

 

 

 

The undersigned hereby consent to this Amendment No.2 to Unsecured Promissory
Note.

 

 

GREAT HARBOR CAPITAL, LLC

 

 

         /s/ Mark J. Bugge                               

Mark J. Bugge

Title: Secretary

 

 

GOLISANO HOLDINGS LLC

 

 

       /s/ B. Thomas Golisano                            

B. Thomas Golisano

Title: Member

 

 

Amendment No. 2 to Unsecured Promissory Note (JL-US)